Title: From Benjamin Franklin to Deborah Franklin, 18 February 1772
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
London, Feb 18. [1772]
You will receive this Line, I hope soon by our Son Bache. I wish you Joy beforehand of his Return, to live with his Family in Philadelphia.

Supposing it would be agreable to you, as well as advantageous to our Interest in the collecting of our Debts, I have joined him in a Power of Attorney with you, for that purpose.
Mr. Bache will tell you all about my Health. I wrote fully to you by Capt. Falconer, and therefore now only add my Love to our Children and Friends, and that I am ever Your affectionate Husband
B Franklin
